                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           kdove@swlaw.com
                                                       5
                                                           Christopher J. Cox (pro hac vice)
                                                       6   Tej Singh (pro hac vice)
                                                           HOGAN LOVELLS
                                                       7   4085 Campbell Avenue, Suite 100
                                                           Menlo Park, CA 94025
                                                       8   Telephone: (650) 463-4000
                                                           Facsimile:     (650) 463-4199
                                                       9   chris.cox@hoganlovells.com
                                                           tej.singh@hoganlovells.com
                                                      10
                                                           Helen Y. Trac (pro hac vice)
                                                      11   HOGAN LOVELLS
                                                           3 Embarcadero Center, 15th Floor
                                                      12   San Francisco, California 94111
             3883 Howard Hughes Parkway, Suite 1100




                                                           Telephone:    415.374.2300
                                                           Facsimile:    415.374.2499
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           helen.trac@hoganlovells.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                           Attorneys for Defendants
                               L.L.P.




                                                      15   RUAG Ammotec GmbH, RUAG Hungarian
                                                           Ammotec, Inc., and RUAG Holding AG
                                                      16                            UNITED STATES DISTRICT COURT
                                                      17                             DISTRICT OF NEVADA
                                                      18   ARCHON FIREARMS, INC., a domestic     Case No.: 2:20-cv-00227-GMN-NJK
                                                           corporation,
                                                      19                 Plaintiff,

                                                      20                 v.                         JOINT MOTION FOR EXTENSION
                                                           RUAG AMMOTEC GMBH, a foreign             OF TIME
                                                      21   company; RUAG HUNGARIAN
                                                           AMMOTEC, INC., a foreign company;        (First Request)
                                                      22   RUAG AMMOTEC USA, INC., a foreign
                                                           company; RUAG SCHWEIZ AG, a foreign
                                                      23   company; RUAG HOLDING AG, a foreign
                                                           company; RUAG AMMOTEC
                                                      24   MAGYARORSZAGI ZRT., a foreign
                                                           company; ARSENAL FIREARMS LTD., a
                                                      25   foreign company; AF PRO TECH GROUP
                                                           KFT, a foreign company; ARSENAL
                                                      26   FIREARMS USA, LLC; DOE
                                                           INDIVIDUALS I-X; and ROE
                                                      27   CORPORATIONS I-X, inclusive,

                                                      28                        Defendant(s).
                                                           Case 2:20-cv-00227-GMN-NJK Document 44 Filed 03/12/20 Page 2 of 5



                                                       1           Plaintiff Archon Firearms, Inc. (“Plaintiff”) and Defendants RUAG Ammotec GmbH,
                                                       2   RUAG Hungarian Ammotec, Inc., and RUAG Holding AG (collectively, “RUAG” and collectively
                                                       3   with Plaintiff, the “Parties”), by and through their undersigned counsel, for good cause shown,
                                                       4   hereby jointly request and agree as follows:
                                                       5      1. RUAG Ammotech GmbH filed a Motion to Dismiss or Stay the Action and Compel
                                                       6           Arbitration, or in the Alternative, Motion to Dismiss the Complaint for Failure to State a
                                                       7           Claim (Fed. R. Civ. P. 12(b)(6)) on February 13, 2020 [ECF Nos. 7] (“Motion to Dismiss”).
                                                       8      2. RUAG Ammotech GmbH filed a Motion to Dismiss or Stay the Action and Compel
                                                       9           Arbitration, or in the Alternative, Motion to Dismiss the Complaint for Failure to State a
                                                      10           Claim (Fed. R. Civ. P. 12(b)(6)) on February 13, 2020 [ECF Nos. 8] (“Motion to Compel
                                                      11           Arbitration”).
                                                      12      3. RUAG Hungarian Ammotec, Inc., and RUAG Holding AG filed a Motion to Dismiss for
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13           Lack of Personal Jurisdiction on February 13, 2020 [ECF No. 10] (“Personal Jurisdiction
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14           Motion to Dismiss” and collectively with the Motion to Dismiss and Motion to Compel, the
                               L.L.P.




                                                      15           “Motions”).
                                                      16      4. On March 5, 2020, Plaintiff filed a First Amended Complaint [ECF no. 39].
                                                      17      5. Plaintiff filed an Opposition to the Motion to Dismiss [7] and Motion to Compel Arbitration
                                                      18           [8] [ECF No. 40] on March 5, 2020.
                                                      19      6. Plaintiff also filed an Opposition to the Personal Jurisdiction Motion to Dismiss [ECF No.
                                                      20           41] on March 5, 2020 (“Plaintiff’s Opposition”).
                                                      21      7. Due to technical difficulties, Plaintiff was unable to file the exhibits referenced in Plaintiff’s
                                                      22           Opposition and the declaration attached thereto (the “Exhibits”), on March 5, 2020.
                                                      23      8.   Plaintiff informally provided RUAG the Exhibits in support of Plaintiff’s on March 6, 2020
                                                      24           via email.
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                       1       9. Plaintiff represents that it will file the updated version of Plaintiff’s Opposition reflecting
                                                       2            citation to those Exhibits1 and the Exhibits no later than close of business Thursday, March
                                                       3            12, 2020.
                                                       4       10. RUAG will not object to Plaintiff’s filing the updated version of Plaintiff’s Opposition and
                                                       5            the Exhibits under those conditions..
                                                       6       11. RUAG’s Replies in Support of the Motions are currently due March 12, 2020.
                                                       7       12. In light of Plaintiff’s filing a First Amended Complaint, Plaintiff and RUAG Ammotech
                                                       8            GmbH agree that the Motion to Dismiss [ECF No. 7] and Motion to Compel Arbitration
                                                       9            [ECF No. 8] will be withdrawn without prejudice.
                                                      10       13. Plaintiff and RUAG Ammotech GmbH agree that RUAG Ammotech GmbH may have until
                                                      11            March 23, 2020 to respond to the First Amended Complaint.
                                                      12       14. Further, Plaintiff and RUAG agree that RUAG’s Reply in Support of the Personal
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13            Jurisdiction Motion to Dismiss will be extended to Monday, March 16, 2020.
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14       15. This modest extension for filing the Reply – from Thursday, March 12, 2020 to Monday,
                               L.L.P.




                                                      15            March 16, 2020 – is needed to allow RUAG Hungarian Ammotec, Inc., and RUAG Holding
                                                      16            AG to fully prepare its Reply, particularly in light of the slight delay in receiving exhibits.
                                                      17            Likewise, the modest extension for responding to the Amended Complaint – from Thursday,
                                                      18            March 19, 2020 to Monday, March 23, 2020 is needed and appropriate as RUAG has agreed
                                                      19            to withdraw two of the complex Motions it filed in response to the original Complaint and
                                                      20            requires additional time to evaluate and prepare a new response to the First Amended
                                                      21            Complaint.
                                                      22       16. Nothing in this Joint Motion, including RUAG’s withdrawal of the Motion to Dismiss and
                                                      23            Motion to Compel Arbitration, is intended to waive the parties’ claims or defenses.
                                                      24       17. This request is sought in good faith and is not made for the purpose of delay.
                                                      25

                                                      26

                                                      27

                                                      28   1
                                                            In other words, the Opposition will be the same in all respects, except that it will include citations to the as-filed
                                                           Exhibits.

                                                                                                                      -3-
                                                       1    DATED: March 12, 2020                                 DATED: March 12, 2020
                                                       2       LAW OFFICE OF HAYES & WELSH                        SNELL & WILMER L.L.P.
                                                       3
                                                            By: /s/ Larson A. Welsh_________________         By: /s/ Kelly H. Dove
                                                       4       Larson A. Welsh, Esq.                             Kelly H. Dove, Esq.
                                                               Nevada Bar No. 12517                              Nevada Bar No. 10569
                                                       5       199 N. Arroyo Grande Blvd., Suite 200             3883 Howard Hughes Parkway, Suite
                                                               Henderson, Nevada 89074                           1100
                                                       6                                                         Las Vegas, Nevada 89169
                                                               Jeffrey A. DiLazzero, Esq.
                                                       7       975 Bridgeton Pike, Suites A & D                   Christopher J. Cox (pro hac vice)
                                                               Sewell, NJ 08080                                   Tej Singh (pro hac vice)
                                                       8                                                          4085 Campbell Avenue, Suite 100
                                                               Attorneys for Plaintiff Archon Firearms,           Menlo Park, CA 94025
                                                       9       Inc.                                               Telephone:        (650) 463-4000
                                                                                                                  Facsimile: (650) 463-4199
                                                      10                                                          chris.cox@hoganlovells.com
                                                                                                                  tej.singh@hoganlovells.com
                                                      11
                                                                                                                  Helen Y. Trac (pro hac vice)
                                                      12                                                          3 Embarcadero Center, 15th Floor
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  San Francisco, California 94111
Snell & Wilmer




                                                      13                                                          Telephone:        415.374.2300
                    Las Vegas, Nevada 89169




                                                                                                                  Facsimile: 415.374.2499
                         LAW OFFICES




                                                                                                                  helen.trac@hoganlovells.com
                          702.784.5200




                                                      14
                               L.L.P.




                                                      15                                                         Attorneys for Defendants
                                                                                                                 RUAG Ammotec GmbH, RUAG
                                                      16                                                         Hungarian Ammotec, Inc., and RUAG
                                                                                                                 Holding AG
                                                      17                                                ORDER
                                                      18           IT IS HEREBY ORDERED that the above Joint Motion for Extension of Time, (ECF
                                                      19   No. 44), is GRANTED.
                                                                   IT IS FURTHER ORDERED that the RUAG Ammotec GMBH's Motion to Dismiss,
                                                      20
                                                           (ECF No. 7), and Motion to Compel Arbitration, (ECF No. 8), are WITHDRAWN without
                                                      21   prejudice.
                                                      22           IT IS FURTHER ORDERED that RUAG Ammotech GmbH shall have until March 23,
                                                           2020, to respond to the First Amended Complaint.
                                                      23
                                                                   IT IS FURTHER ORDERED that RUAG Holding AG and RUAG Hungarian Ammotec,
                                                      24   Inc. shall have until March 16, 2020, to reply in support of their Motion to Dismiss, (ECF No. 10).
                                                      25           DATED this ____16 day of March, 2020.

                                                      26

                                                      27                                               Gloria M. Navarro, District Judge
                                                      28                                               UNITED STATES DISTRICT COURT


                                                                                                          -4-
                                                       1                                     CERTIFICATE OF SERVICE
                                                       2            I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
                                                       3   years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
                                                       4   true and correct copy of the foregoing JOINT MOTION FOR EXTENSION OF TIME by
                                                       5   method indicated below:
                                                       6
                                                              BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       7
                                                                     A printed transmission record is attached to the file copy of this document(s).
                                                       8
                                                              BY  U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                       9
                                                                     as set forth below.
                                                      10
                                                                       Jeffrey A. Dilazzero, Esq.
                                                      11               975 Bridgeton Pike, Suites A & D
                                                                       Sewell, NJ 08080
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                       Attorneys for Plaintiff Archon Firearms,
                                                                       Inc.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                              BY  OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                delivery service company for delivery to the addressee(s) on the next business day.
                               L.L.P.




                                                      15
                                                              BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
                                                                messenger service with which this firm maintains an account, of the document(s) listed
                                                      16
                                                                     above to the person(s) at the address(es) set forth below.
                                                      17
                                                              BY   EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                the individual(s) listed below.
                                                      18

                                                      19      BY  ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                                electronic filing and service upon the Court’s Service List for the above-referenced case.
                                                      20

                                                      21   DATED this 12th day of March, 2020.

                                                      22                                                  /s/ Maricris Williams
                                                                                                          An employee of SNELL & WILMER L.L.P.
                                                      23
                                                           4849-8011-3847.1
                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -5-
